644 S.E.2d 228 (2007)
Reginald Lee JENKINS
v.
Jones ONSLOW, EMC.
No. 100P07.
Supreme Court of North Carolina.
March 8, 2007.
Reginald L. Jenkins, Pro Se.
Robert A. Warlick, Jacksonville, for Jones Onslow, EMC.

ORDER
Upon consideration of the petition filed on the 20th day of February 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."